         Case 1:99-cv-10175-KMW Document 289 Filed 04/20/20 Page 1 of 2


                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT
                                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                            DOC #: __________________
--------------------------------------------------------X
                                                            DATE FILED: 4/18/20
PATSY’S BRAND, INC.,

                                   Plaintiff,
                 v.
                                                                  99-CV-10175 (KMW)
I.O.B. REALTY, INC., PATSY’S INC., FRANK                                ORDER
BRIJA, JOHN BRECEVICH, and NICK
TSOULOS,

                                    Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Plaintiffs have moved on an emergency basis to quash subpoenas directed to non-party

AT&T. (ECF No. 286.) The subpoenas command AT&T to produce records associated with the

cellphone of Adem Brija, Defendant Frank Brija’s son, on April 21, 2020, and to provide in-

person deposition testimony of an AT&T representative in West Palm Beach, Florida, on April

21, 2020.

        Presently, this matter is paused mid-hearing in a post-judgment contempt posture, and

only limited discovery has been permitted. The period for submitting that limited discovery is

closed. Adem Brija is not a witness in the ongoing hearing and, accordingly, Defendants have

not submitted, nor at any point sought leave to submit, direct testimony, in the form of an

affidavit, from Adem Brija. But for the ongoing global pandemic, the Court would have

received all evidence in this matter by March 20, 2020.

        No later than 3:00 p.m. today, Defendants shall respond to Plaintiffs’ motion to quash the

non-party subpoenas. Defendants’ response, not to exceed three pages, shall include a discussion

of: 1) the good cause, if any, for Defendants’ failure to submit direct testimony of Adem Brija; 2)

the potential admissibility of the subpoenaed evidence in light of that failure; 3) whether the



                                                        1
        Case 1:99-cv-10175-KMW Document 289 Filed 04/20/20 Page 2 of 2



subpoenaed evidence, allegedly probative of telephone conversations between Defendants and

their former trademark counsel, Rebecca Stempien Coyle, will be rendered duplicative or

irrelevant upon the anticipated testimony of Rebecca Stempien Coyle; 4) the burdens associated

with subpoena compliance and in-person deposition testimony in the midst of the present public

health crisis; and 5) Plaintiffs’ standing to quash the subpoenas. Plaintiffs may submit a reply,

not to exceed two pages, by 6:00 p.m. on April 19, 2020.

 Dated: New York, New York
        April 18, 2020                                        /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                 2
